
	
		I
		111th CONGRESS
		2d Session
		H. R. 4471
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2010
			Mr. Smith of Texas
			 (for himself and Mr. Hoekstra)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To clarify that revocation of an alien’s visa or other
		  documentation is not subject to judicial review.
	
	
		1.Judicial review of visa
			 revocations
			(a)In
			 generalSection 221(i) of the Immigration and Nationality Act (8
			 U.S.C. 1201(i)) is amended by striking the final sentence and inserting the
			 following: Notwithstanding any other provision of law, including section
			 2241 of title 28, United States Code, or any other habeas corpus provision, and
			 sections 1361 and 1651 of such title, a revocation under this subsection may
			 not be reviewed by any court, and no court shall have jurisdiction to hear any
			 claim arising from, or any challenge to, such a revocation..
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date of the enactment of this Act and
			 shall apply to revocations under section 221(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1201(i)) occurring before, on, or after such
			 date.
			
